     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 1 of 27



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

R. ALEXANDER ACOSTA,
Secretary of Labor,
United States Department of Labor

              Plaintiff,

v.
                                              Case No. 1:17-cv-6325(VSB)
WILMINGTON TRUST, N.A., f/k/a
WILMINGTON TRUST RETIREMENT AND
INSTITUTIONAL SERVICES; and THE HCMC
LEGAL, INC. EMPLOYEE STOCK
OWNERSHIP PLAN,

              Defendants.



                          WILMINGTON TRUST, N.A.’S
                    MEMORANDUM OF LAW IN SUPPORT OF ITS
                   MOTION FOR PARTIAL SUMMARY JUDGMENT




                                              Groom Law Group, Chartered
                                              Michael J. Prame
                                              Mark C. Nielsen
                                              Andrew Salek-Raham
                                              1701 Pennsylvania Avenue, NW
                                              Washington, DC 20006
                                              Telephone: (202) 861-0620
                                              Facsimile: (202) 659-4503
                                              Email: mprame@groom.com
                                                     mnielsen@groom.com
                                                     asalek-raham@groom.com

                                              Counsel for Wilmington Trust, N.A.
          Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 2 of 27




                                                      TABLE OF CONTENTS
I.      INTRODUCTION ................................................................................................................... 1
II. BACKGROUND ..................................................................................................................... 4
     A. ESOP Transactions Are Leveraged Buyouts. ............................................................................. 4
     B. The Use Of Warrants In Leveraged Transactions...................................................................... 7
     C. The HCMC ESOP’s Leveraged Buyout of HCMC. .................................................................. 8
III.       ARGUMENT ..................................................................................................................... 12
     A. The Department’s Theory Is Contrary To The Controlling Legal Standard. ....................... 12
     B. The Department’s Theory Is Contrary To Its Own Guidance And Congressional Intent .. 17
     C. The Department’s Experts Admitted That Below Market Interest Rates And Warrants Can
        Offset Each Other. ....................................................................................................................... 19
IV.        CONCLUSION .................................................................................................................. 22




                                                                          i
         Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 3 of 27



                                                 TABLE OF AUTHORITIES



Cases

Chesemore v. Alliance Holdings, Inc.,
  886 F. Supp. 2d 1007 (W.D. Wisc. 2012) ........................................................................... 13, 14
Donovan v. Cunningham,
  716 F.2d 1455 (5th Cir. 1983) ........................................................................................... 4, 5, 13
Estate of Blount v. C.I.R.,
  87 T.C.M. (CCH) 1303 (2004) .................................................................................................. 16
Eyler v. Comm’r,
  69 T.C.M. (CCH) 2200 (T.C. 1995), aff'd 88 F.3d 445 (7th Cir. 1996) ................................... 13
Fifth Third Bancorp v. Dudenhoeffer,
  573 U.S. 409 (2014) ........................................................................................................ 4, 18, 19
Grindstaff v. Green,
  133 F.3d 416 (6th Cir. 1998) ....................................................................................................... 4
Hans v. Tharaldson,
  No. 3:05-cv-115, 2011 WL 6937598 (D.N.D. Dec. 23, 2011) ................................................. 13
Henry v. Champlain Enterprises, Inc.,
  445 F.3d 610 (2d Cir. 2006) ................................................................................................ 12, 13
Hugler v. First Bankers Tr. Servs., Inc.,
  No. 12-CV-8649, 2017 WL 1194692 (S.D.N.Y. Mar. 30, 2017) ............................................... 5
Perez v. Bruister,
  54 F. Supp. 3d 629 (S.D. Miss. 2014) ....................................................................................... 13
Reich v. Valley Nat. Bank of Arizona,
  837 F. Supp. 1259 (S.D.N.Y. 1993) .......................................................................... 5, 14, 16, 17
Scott v. Evins,
  802 F. Supp. 411 (N.D. Ala. 1992), aff’d, 998 F.2d 1022 (11th Cir. 1993)........................ 16, 17

Statutes

29 U.S.C. § 1001 ............................................................................................................................. 1
29 U.S.C. § 1002(18)(B) ..................................................................................................... 1, 13, 14
29 U.S.C. § 1106 ........................................................................................................................... 12
29 U.S.C. § 1108(e) ...................................................................................................................... 12
Pub. L. No. 94-455, § 803(h), 90 Stat. 1520 (1976) ................................................................. 4, 18

Regulations

Proposed Regulation Relating to the Definition of Adequate Consideration,
  53 Fed. Reg. 17,632 (May 17, 1988) ........................................................................................ 13




                                                                       ii
        Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 4 of 27



Other Authorities

136 Cong. Rec. S17793-01 ..................................................................................................... 15, 17
News Release, USDL 90-434 (D.O.L.)
  1990 WL 307811 (Aug. 17, 1990) ............................................................................................ 15




                                                                 iii
      Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 5 of 27



                                   I.      INTRODUCTION

       Wilmington Trust Company was founded by the du Pont family more than 100 years ago.

In 2011, it merged with M&T Bank Corporation, one of the largest U.S. headquartered

commercial bank holding companies. The named defendant, Wilmington Trust, N.A.

(“Wilmington Trust”), is a subsidiary of M&T Bank Corporation.

       Wilmington Trust operates multiples lines of business, including corporate and

institutional services, investment management, and wealth advisory services. One of the

corporate and institutional services that Wilmington Trust provides is trustee services for

employee benefit plans that are established by public and private companies nationwide, many of

which are governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. § 1001 et seq.

       As relevant here, Wilmington Trust serves as trustee for employee stock ownership plans,

otherwise known as “ESOPs.” ESOPs provide a means by which ownership of a company can

be tax efficiently transferred from existing shareholders (often the company’s founders) to the

company’s employees, who otherwise could not have independently raised the capital necessary

to acquire the business. In its trustee capacity, Wilmington Trust agrees on behalf of the ESOPs

to the purchase price and other terms on which the ESOPs are to acquire the company stock.

       In approving stock purchase transactions on behalf of ESOPs, Wilmington Trust qualifies

as a “fiduciary” under ERISA. In that regard, Wilmington Trust has an obligation under ERISA

to ensure that the ESOPs do not pay more than “adequate consideration” for the shares of stock

acquired by the ESOPs. As discussed below, “adequate consideration” means “fair market value

as determined in good faith by the trustee.” 29 U.S.C. § 1002(18)(B).

       This lawsuit relates to an August 2011 transaction (“Transaction”) in which Wilmington

Trust served as the trustee of the HCMC Legal, Inc. (“HCMC”) ESOP. As trustee, Wilmington
                                                 1
      Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 6 of 27



Trust engaged Chartwell Capital Solutions (“Chartwell”), a large, well-respected valuation firm

with a national footprint, to provide an analysis of the fair market value of HCMC’s stock and an

opinion that the $46 million purchase price was not more than fair market value.

       The United States Department of Labor (the “Department”)1 alleged that Chartwell

committed four errors that caused its valuation to overstate the fair market value of HCMC’s

stock, leading to an alleged $23 million overpayment. Specifically, this motion is directed at the

Department’s allegations that Chartwell and Wilmington Trust failed to value warrants that were

issued to certain lenders in connection with the Transaction – an alleged error that accounts for

approximately 60% of the supposed overpayment. See Complaint (“Compl.”), Dkt. 3 at ¶¶ 2, 32,

43-44, 57(d), 60, 73(b), and 74(b). According to the Department:

       Chartwell knew and advised Wilmington that the warrants that would be issued to
       the selling shareholders and Long Point in the ESOP Transaction had significant
       value. But Wilmington failed to ensure that Chartwell incorporated that value into
       its Valuation Report, and Chartwell’s report did not ascribe any value to the
       warrants in determining the fair market value of the ESOP’s purchase. Wilmington
       and Chartwell should have ensured that the valuation valued the warrants properly
       and reduced the price that the ESOP was willing to pay accordingly. They did not
       do so.

Id. at ¶ 44; see also id. at ¶ 73(b) (alleging that Chartwell’s valuation had significant flaws and

inaccuracies as it “fail[ed] to reduce the value of the HCMC stock the ESOP was to purchase”

due to the issuance of the warrants).

       For three independent reasons, Wilmington Trust is entitled to summary judgment on the

Department’s claims based on the warrants. First, the Department’s theory is directly contrary to

the controlling legal standard that requires that fair market value be determined under the

“hypothetical willing buyer/willing seller” standard, which does not take into consideration how



1
  R. Alexander Acosta, the Secretary of Labor, is the named plaintiff. Rather than refer herein to
the Secretary, we respectfully refer to the lawsuit as having been filed by the agency.
                                                  2
      Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 7 of 27



a particular buyer (like the ESOP) may finance its acquisition. As described below, the warrants

issued to the lenders were a component of the acquisition debt for the Transaction and, as the

warrants were a component of the financing, Chartwell’s fair market value analysis under the

hypothetical willing buyer/willing seller standard appropriately did not include a reduction

associated with the warrants.

       Second, the Department’s theory as to the warrants is directly contrary to the position that

the Department adopted in 1990 that it (1) “will not consider obligations and liabilities arising in

connection with the ESOP's acquisition debt,” and (2) “will not consider the obligations assumed

by the company in connection with the ESOP in determining whether the plan paid more than

adequate consideration for employer securities.” See infra Part III.B. In addition to

contravening its prior guidance, the Department’s theory is contrary to Congressional intent that

the Department refrain from taking action that could serve to “block the establishment and

success” of ESOPs. Id.

       Third, the Department’s experts admitted that below market interest rates on the

acquisition debt “create equity value” that can offset the value of warrants. The undisputed

evidence establishes that the interest rate on the acquisition debt in the HCMC ESOP transaction

was well below market and that the warrants only brought the rate of return on that debt back up

to a market rate. The Department and its experts did not analyze the below market interest rate

with respect to which the warrants were issued and, thus, cannot dispute Wilmington Trust’s

evidence that the value created by the below market interest rate offset the purported loss of

value associated with the warrants. As a result, even if the hypothetical willing buyer/willing

seller standard did not apply, no adjustment to Chartwell’s calculation of fair market value would

be warranted.



                                                 3
      Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 8 of 27



                                   II.     BACKGROUND

A.     ESOP Transactions Are Leveraged Buyouts.

       Following the passage of ERISA in 1974, Congress expressly stated its intent that the

Department refrain from taking steps that would hinder the establishment and success of ESOPs:

      INTENT OF CONGRESS CONCERNING EMPLOYEE STOCK OWNERSHIP
      PLANS

      The Congress, in a series of laws (the Regional Rail Reorganization Act of 1973, the
      Employee Retirement Income Security Act of 1974, the Trade Act of 1974, and the
      Tax Reduction Act of 1975) and this Act has made clear its interest in encouraging
      employee stock ownership plans as a bold and innovative method of strengthening the
      free provate[sic] enterprise system which will solve th[sic] dual problems of securing
      capital funds for necessary capital growth and of bringing about stock ownership by all
      corporate employees. The Congress is deeply concerned that the objectives sought by
      this series of laws will be made unattainable by regulations and rulings which treat
      employee stock ownership plans as conventional retirement plans, which reduce the
      freedom of the employee trusts and employers to take the necessary steps to
      implement the plans, and which otherwise block the establishment and success of
      these plans.

Tax Reform Act of 1976, Pub. L. No. 94-455, § 803(h), 90 Stat. 1520 (1976) (emphasis added);

Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409, 416 (2014) (describing Congressional

interest in encouraging the use of ESOPs and quoting the Tax Reform Act of 1976); Grindstaff v.

Green, 133 F.3d 416, 422 (6th Cir. 1998) (“Congress has repeatedly expressed its intent to

encourage the formation of ESOPs by passing legislation granting such plans favorable

treatment, and has warned against judicial and administrative action that would thwart that

goal.”) (quoting Donovan v. Cunningham, 716 F.2d 1455, 1466 (5th Cir. 1983)).

       Nearly all ESOP transactions are leveraged buyouts, meaning that the parties use the

company’s assets to obtain the financing necessary to fund the ESOP’s acquisition of the

company’s stock. See, e.g., NCEO Leveraged ESOPs and Employee Buyouts, pp. 5-9 (6th ed.

2017) (“NCEO Leveraged ESOPs”), a copy of which is attached as Ex. 47 to the Declaration of



                                                4
      Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 9 of 27



Michael J. Prame (“Prame Decl.”). Leveraged ESOP transactions commonly involve two levels

of loans. See id. pp. 5-6.

       First, the company will obtain loans from financial institutions, private equity firms, or

the selling shareholders themselves (the “external loans”). Id. The proceeds of the external loan

debt that the company takes on often is used by the company to buyout the existing shareholders

through a combination of cash payments and promissory notes to be paid off over time.

       Second, the company and the ESOP will enter into a purchase and sale agreement and

also a promissory note (the “internal loan”). Id. Under the purchase and sale agreement, the

ESOP buys newly issued shares from the company and, under the promissory note, the ESOP

agrees to pay the company for those shares over time.2

       In connection with most leveraged ESOP transactions, the company takes out multiple

external loans to finance the transaction. The first layer of external loans is “senior debt” that the

company borrows from banks and other financial institutions. Senior debt is secured by

collateral and enjoys the highest repayment priority, but the amount that can be borrowed as

senior debt is generally capped at a multiple of the company’s earnings. See Brealey, Myers, and

Allen, Principles of Corporate Finance, pp. 601-02 (10th ed. 2011), at Prame Decl. Ex. 48. The




2
   The company makes tax-deductible contributions to the ESOP, which the ESOP immediately
returns to the company as installment payments on the internal loan. NCEO Leveraged ESOPs,
pp. 5-6, at Prame Decl. Ex.47; see, Hugler v. First Bankers Tr. Servs., Inc., No. 12-CV-8649,
2017 WL 1194692, at *5 (S.D.N.Y. Mar. 30, 2017) (describing similar financing structure);
Reich v. Valley Nat. Bank of Arizona, 837 F. Supp. 1259, 1273 (S.D.N.Y. 1993) (same, and
noting that “the ESOP obtained its six million shares without any initial cash outlay”).

                                                  5
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 10 of 27



priority and secured status of senior debt contributes to the lender bearing less risk and, as a

result, a lower cost to the company of borrowing (e.g., a single-digit interest rate).3 Id.

        “Mezzanine financing” is used when the cap on the amount of senior debt available from

banks falls short of the company’s capital needs. See Corry Silbernagel and Davis Vaitkunas,

Mezzanine Finance White Paper, Bond Capital, p. 3 (2d ed. 2012), available at

https://www.bondcapital.ca/wp-content/uploads/pdfs/2016-bond-capital-mezzanine-finance-

white-paper.pdf (“Mezzanine Finance White Paper”) at Prame Decl. Ex.49. Mezzanine

financing is behind senior debt in repayment priority and is often unsecured or partially-secured.

Id. Because mezzanine lenders assume more risk than senior lenders, mezzanine lenders demand

higher rates of return than senior lenders. Id. at 3-5.

        There may be multiple sub-layers of mezzanine financing, with different layers bearing

more risk and having different return features, including payment-in-kind (“PIK”) interest,

conversion rights, and debt accompanied with warrants.4 Id. at 3-4. The more junior and

subordinated the mezzanine lender – those furthest down the repayment/priority ladder – the

higher the rate of return the lender will require, meaning a higher cost of debt to the borrower.

Id.; see also Starr Dep. 25:15-28:12 (“You get a rate of return based upon your risk[,] so a senior

lender takes the least risk and gets the least return, mezzanine lender gets the next level of risk



3
  The “rate of return” to lenders and “cost of debt” to borrowers are two sides of the same coin.
If the rate of return to the lender is a market rate of return, the cost of debt to the borrower is also
said to be market rate.
4
 PIK interest is “a financial instrument that pays interest or dividends to investors of bonds,
notes, or preferred stock with additional securities or equity instead of cash.” Investopedia,
Payment-in-Kind (PIK), available at https://www.investopedia.com/terms/p/paymentinkind.asp.
Convertible securities are “investment[s] that can be changed into another form,” like convertible
bonds or preferred stock that “can be changed into equity or common stock.” Id., Convertible
Security, available at https://www.investopedia.com/terms/c/convertible-security.asp.

                                                   6
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 11 of 27



and gets a much higher rate of return[,] and an equity holder in a capital structure takes the most

risk and gets the highest rate of return.”) at Prame Decl. Ex. 5.

B.     The Use Of Warrants In Leveraged Transactions.

       A warrant is a security “firms issue to finance their operations” that gives the warrant

holder the right, for a limited period of time, to buy shares of stock in the company at a pre-

determined price (the “strike price”). Grinblatt & Titman, Financial Markets and Corporate

Strategy, p. 79 (Irwin/McGraw-Hill 1998) (emphasis added) at Prame Decl. Ex. 50. As one of

the Department’s experts, Dr. Anant Sundaram, admitted in his deposition that (i) borrowers

commonly take on subordinated debt that has a lower-than-market interest component, but that is

combined with warrants to achieve a market rate of return for the lender, and (ii) the below

market interest rate is beneficial to the company because it relieves cash flow pressure that

would exist if the required interest rate was higher:

       Q: So, what is it that you teach with respect to why you use the warrants . . . ?

       A: . . . [B]ecause, again, in that situation there's a straight debt piece and a warrant
       piece . . . . In the straight debt there is this below-market interest rate that the debt
       holder settled for and the warrant sort of offsets or compensates for so that
       ultimately they get their required market rate of return given market conditions, and
       warrants help with that. And that it relieves the cash flow pressure to equity holders
       in the initial stages of the LBO because otherwise they would be paying a higher-
       than -- higher interest rate than they actually do, so it's a way to -- yeah, way to
       increase the cash flow to equity in the initial stages relative to what the cash flows
       would have been had they -- if they had to pay the required coupon rate as the
       market would demand. It is purely straight debt.

Sundaram Dep. 66:2-21 at Prame Decl. Ex. 43.

       In this regard, warrants issued in connection with subordinated debt are considered a

form of deferred interest on the debt:

       Warrants are just a form of interest. Warrants are just a -- rate enhancement to
       interest . . . allowing the buyer not to pay current cash . . . . If the required return
       on that subordinated debt was 20 percent, would we be having the same
       conversation on subtract the 20 percent interest costs -- the present value of the 20

                                                  7
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 12 of 27



       percent interest costs from the purchase price? Because that's all the warrant is.
       It's only developing a return on the sub debt.

Nelson Dep. 70:9-19 at Prame Decl. Ex. 7 (emphasis added).

       To summarize, warrants are directly tied to the debt issued by lenders at a below market

interest rate. In permitting the lenders to acquire stock in the company at a later date, the

warrants serve to possibly bring the lenders’ rate of return back up to a market rate of return.

       In addition to the below market interest rate and reduced pressure on cash flow, warrants

shift the risk of financial performance to the lenders: if the company’s financial performance is

so positive in the future that the company’s stock price exceeds the warrants’ strike price, then

the warrants are economically valuable to the lender. But if the company does not perform as

well as anticipated and the stock price never rises above the warrant’s strike price, the company’s

effective cost of debt is only the below market interest rate, which would financially benefit the

company as the borrower and the ESOP as a shareholder.5

C.     The HCMC ESOP’s Leveraged Buyout of HCMC.

       Lynn Mestel founded two companies in the legal staffing industry, HC2, Inc. (d/b/a/ Hire

Counsel) (“Hire Counsel”) and The WOB Company, Inc. (d/b/a Mestel & Company) (“Mestel &

Co.”). Wilmington Trust’s Statement of Material Facts not in Dispute (“SOMF”), ¶ 1. Mestel

and her daughter, Willa Fawer (collectively, the “Sellers”), owned 100% of Hire Counsel’s

outstanding common stock, with Mestel owning 91% and Fawer owning 9%. SOMF ¶ 2.

Mestel also owned 100% of Mestel & Co.’s outstanding common stock. Id.




5
  Eight years have passed since the Transaction and the share price of the HCMC stock has not
exceeded the strike price on the warrants. Starr Dep. 189:24-190:4 (“Q: Has Long Point Capital
exercised any of its warrants with respect to HCMC? A: No, they are worthless at this point.”) at
Prame Decl. Ex. 5. The Department, nonetheless, is seeking damages of $14 million associated
with warrants that have never been exercised and remain worthless to the lenders.

                                                  8
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 13 of 27



       When Mestel and Fawer decided to sell the companies to their employees through an

ESOP transaction, Hire Counsel’s and Mestel & Co.’s ownership first was reorganized such that

the previously two independent corporate entities became subsidiaries of a new corporate entity,

HCMC. Id. ¶¶ 10-11. The HCMC ESOP did not purchase stock in HCMC directly from Mestel

and Fawer; rather, Mestel and Fawer were bought out by the company and the HCMC ESOP

purchased newly-issued shares from HCMC. Id. ¶ 14.

       The buyout of Mestel and Fawer was financed by (i) senior debt and mezzanine debt

from Fifth Third, and (ii) subordinated mezzanine financing from Long Point Capital (“Long

Point”), Mestel, Fawer, and certain members of HCMC’s management. Id. ¶¶ 16-18. In all,

HCMC accomplished the buyout using the following external loans:

             Senior debt from Fifth Third, in the form of an $11 million term-loan
              bearing interest equal to LIBOR plus 4.0% (“Senior Debt”), id. ¶ 19(a)-
              (b);

             Mezzanine debt from Fifth Third totaling $8.333 million, which carried an
              interest rate of 16% (consisting of straight interest of 12.5% and PIK
              interest of 3.5%) and a 3% commitment fee, which was subordinate to the
              Senior Debt (“Fifth Third Mezzanine Debt”), id. ¶ 19(c)-(d);

             Mezzanine debt from the Sellers in the form of a note totaling $7.33
              million, payment of which was contingent on the company’s future
              financial performance, id. ¶ 19(e)-(f).

             Mezzanine debt from Long Point in the form of a note totaling $10 million
              that was subordinate to the Firth Third debt, which carried a 15% interest
              rate (7.2% payable in cash and 7.8% payable in PIK interest) and included
              21,739,340 warrants with a strike price of $0.50 and an exercise window
              of 15 years, (“Long Point Subordinated Debt”); id. ¶ 19(g)-(h); and

             Mezzanine debt from HCMC management’s team in the form of notes
              totaling $10.330 million that were subordinate to the Firth Third debt,
              which carried which carried a 15% interest rate (7.2% payable in cash and
              7.8% payable in PIK interest) and 22,456,738 total warrants with a strike




                                               9
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 14 of 27



               price of $0.50 and an exercise window of 15 years (“Seller Subordinated
               Debt”), id. ¶ 19(i)-(j).6

       The HCMC ESOP acquired ownership of the common stock by entering into a

promissory note for $46 million. Id. ¶ 15. The $46 million purchase price was approved by

Wilmington Trust, as trustee of the ESOP, based on the valuation of the stock that was prepared

by Chartwell. Id. ¶¶ 12-13. Chartwell had determined that the range of fair market value for

HCMC’s stock was between $41 million to $50 million. Id. ¶ 12.

       The Department maintains that Chartwell’s valuation is flawed because it purportedly

failed to “ascribe any value to the warrants in determining the fair market value of the ESOP’s

purchase” and that the warrants should have “reduced the price that the ESOP was willing to pay

accordingly.” Compl. at ¶ 44. There is no material dispute, however, that the warrants were a

component of the acquisition debt in the Transaction. See infra Part III.A. For example, as the

Subordinated Note and Warrant Purchase Agreement described:

       The Company is seeking funding to effect the closing of the Mergers (as defined
       below) and for general corporate and working capital purposes. Accordingly, . . .
       the Company desires to issue and sell to the Purchasers, and the Purchasers desire
       to purchase in the aggregate from the Company, (i) subordinated notes . . . and (ii)
       warrants to purchase [HCMC common stock] . . . .

Long Point Subordinated Note and Warrant Purchase Agreement at WT00029682, Recital A, at

Prame Decl. Ex. 40.

       Other contemporaneous documents likewise described the notes and warrants as

components of the Subordinated Debt. See SOMF ¶ 21(a)-(h) (citing Agreement & Plan of

Merger §§ 1.2(c), 1.7(b)(iv), 9.1 Definition of Management Amount at Prame Decl. Ex. 11;




6
 We refer to the lowest layers of mezzanine financing as the “Subordinated Debt,” and to the
parties who issued that debt (Long Point, Mestel, Fawer, and the members of company
management) as the “Subordinated Lenders.”

                                               10
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 15 of 27



Long Point Capital Financing Memorandum at DOL-Daroth-0011836, 11838 at Prame Decl. Ex.

39; Chartwell Capital Solutions, HCMC Legal Inc. Valuation of Equity at WT00032550 at

Prame Decl. Ex. 13; Long Point Subordinated Warrant and Purchase Agreement at Prame Decl.

Ex. 40; Chartwell Transaction Fairness Opinion Letter at WT00028473 at Prame Decl. Ex. 12;

Chartwell Presentation, “HC2-WOB Transaction – Preliminary Returns Analysis – Base Case,”

at WTHCMC_0025544-546 at Prame Decl. Ex. 38; Long Point Draft Preliminary Term Sheet at

WT00032936 at Prame Decl. Ex. 41).

       Numerous fact witnesses likewise testified that HCMC issued the warrants as a

component of the Subordinated Debt. Rothschild Dep. 120:16-121:10 (describing the

transaction financing as “a structure which attached a certain number of warrants to the

subordinated notes based on the amount of capital that they were investing and then . . . the

former shareholders get an equal amount of notes and an equal number of warrants attached to

their notes”) at Prame Decl. Ex. 2 (emphasis added); Nelson Dep. 49:21-22 (“Warrants are a

financing instrument used to provide return to debt capital.”), 52:3-54:10 (“It's my understanding

that there’s a market rate of return that's required if there's a subordinated debt, and the number

of warrants in addition to the interest and pick [sic] got them to that market rate of return.”);

69:12-70:5 (“The warrants were a form of financing. But for the financing, the warrants would

not be there. They did not affect the purchase price of the transaction.”) at Prame Decl. Ex. 7;

Golden Dep. 321:22-322:1 (the warrants were a “part of the financing of this transaction

overall”) at Prame Decl. Ex. 9; Matz Dep. 93:21-94:15 (“[T]he warrants were being used as a

financing tool for the seller debt and the financier’s debt,” and the “sellers were providing . . . a

note. . . . [and] they were getting warrants. So, . . . the warrants were part of the financing, it was

the note and the warrants. It was all in.”) at Prame Decl. Ex. 42.



                                                  11
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 16 of 27



       The Department’s expert, Dr. Sundaram, also admitted that the warrants were a

component of the acquisition financing for the Transaction. Sundaram Dep. 78:7-10 (“Q: And

the buyer in this case used warrants as part of the financing for purposes of acquiring that stock,

correct? A: Yes.”); see also id. at 92:23-25 (stating that he “consider[ed] the warrants to be part

of the financing mix”); id. at 93:3-6 (stating that “the warrants were issued to parties who had

issued notes in connection with the ESOP transaction”) at Prame Decl. Ex. 43.

                                      III.    ARGUMENT

       As highlighted above, there are three independent reasons why the Department cannot

maintain claims based on a theory that the warrants reduced the fair market value of the stock

that the HCMC ESOP acquired. First, the Department’s theory is directly contrary to the

controlling legal standard that requires that fair market value be determined using a “hypothetical

willing buyer/willing seller” standard that does not take into consideration how a particular buyer

finances a stock purchase transaction. Second, the Department’s theory is directly contrary to

the position the Department adopted in 1990 and to Congressional intent that the Department

refrain from taking action that could hinder the establishment and success of ESOPs. Third, the

Department’s experts admitted that below market interest rates create equity value that offsets

the reduction in equity value that may be attributable to warrants. The Department and its

experts did not analyze the below market interest rate on the Subordinated Debt with respect to

which the warrants were issued and, therefore, cannot dispute Wilmington Trust’s evidence that

the value created by the below market interest rate offset the purported loss of value associated

with the warrants.

A.     The Department’s Theory Is Contrary To The Controlling Legal Standard.

       Under ERISA, an ESOP can acquire stock in the company so long as it does not pay

more than “adequate consideration.” See 29 U.S.C. §§ 1106, 1108(e); Henry v. Champlain

                                                 12
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 17 of 27



Enterprises, Inc., 445 F.3d 610, 618 (2d Cir. 2006) (“Congress enacted in Section 408 a

conditional exemption from the prohibited transaction rules for acquisition of employer

securities by ESOPs.”) (quoting Donovan, 716 F.2d at 1465). ERISA defines “adequate

consideration” as “the fair market value of the asset as determined in good faith by the trustee . . .

and in accordance with regulations promulgated by the Secretary.”7 29 U.S.C. § 1002(18)(B).

The Department and Wilmington Trust agree that, for purposes of the adequate consideration

analysis, “fair market value” is defined as:

       the price at which an asset would change hands between a willing buyer and a
       willing seller when the former is not under any compulsion to buy and the latter is
       not under any compulsion to sell, and both parties are able, as well as willing, to
       trade and are well-informed about the asset and the market for that asset.

Henry, 445 F.3d at 619.

       It is well-established that the “willing buyer” and “willing seller” are “hypothetical

persons rather than specific individuals or entities, and their characteristics are not necessarily

shared by the actual seller or particular buyer.” Perez v. Bruister, 54 F. Supp. 3d 629, 675 (S.D.

Miss. 2014); see, e.g., Chesemore v. Alliance Holdings, Inc., 886 F. Supp. 2d 1007, 1048 (W.D.

Wisc. 2012) (describing hypothetical standard); Hans v. Tharaldson, No. 3:05-cv-115, 2011 WL

6937598, at *4 (D.N.D. Dec. 23, 2011) (describing the hypothetical standard as “legally

mandated”); Eyler v. Comm’r, 69 T.C.M. (CCH) 2200 (T.C. 1995) (the standard is “objective,

using a purely hypothetical willing buyer and seller”), aff'd 88 F.3d 445 (7th Cir. 1996); Pratt,




7
  In 1988, the Department proposed regulations to further define adequate consideration, as it
“recognize[d] that plan fiduciaries have a need for guidance in valuing assets, and that standards
to guide fiduciaries in this area may be particularly elusive with respect to [privately held
securities].” Proposed Regulation Relating to the Definition of Adequate Consideration, 53 Fed.
Reg. 17,632, 17,633 (May 17, 1988). Despite recognizing the need for guidance, the Department
never finalized the regulations or otherwise issued guidance regarding the meaning of adequate
consideration. It instead has sought to regulate by after-the-fact enforcement.

                                                  13
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 18 of 27



Valuing a Business, p. 42 (5th ed. 2008) (“[T]he willing buyer and willing seller are hypothetical

persons. . . rather than any particular buyer or seller. . . . [A] price would not be considered

representative of fair market value if influenced by special motivations not characteristic of a

typical buyer or seller.”) at Prame Decl. Ex. 51.8

       Under the objective standard involving hypothetical actors, attributes associated with the

particular parties involved in the transaction are not considered when determining fair market

value. For example, when an ESOP purchases a 100% interest in a corporation that qualifies for

S-Corp status under the Internal Revenue Code, the company’s earnings after the acquisition by

the ESOP are effectively free from federal income taxes because (i) no tax is paid at the

corporate level, and (ii) earning passed through to the ESOP are not taxed because the ESOP is

tax-exempt. The courts have held that ESOP trustees, like Wilmington Trust, should ignore this

ESOP-specific attribute when assessing the company’s future cash flows and determining the

company’s fair market value because that tax-exempt structure is a characteristic of the particular

buyer, not a hypothetical buyer. See Chesemore, 886 F. Supp. 2d at 1048 (“The tax shield

represented a special advantage for an ESOP purchaser and, for that reason, was inappropriate to

consider when valuing Trachte’s fair market value between a hypothetical willing buyer and

seller on the open market.”).


8
  The fair market value standard’s focus on a hypothetical buyer/seller is in contrast to other
standards of value, like “investment value,” which do take into account specific characteristics
unique to the buyer and seller. See Pratt, Valuing a Business, pp. 41-43 (distinguishing between
the standards) at Prame Decl. Ex. 51. Indeed, this Court has held that ESOP trustees valuing
privately held stock must not to apply a standard that focuses on the specific characteristics of
the ESOP as a buyer. Valley Nat’l Bank of Az., 837 F. Supp. at 1283 (finding trustee liable
because it “did not refer in its analysis to what a hypothetical, non-coerced buyer would pay, but
rather analyzed the investment in terms of the same conditions paid by the ESOP . . . . The result
was the investment value of the shares to the ESOP, not the fair market value, as Valley was
required to pay under [29 U.S.C. § 1002(18)(B)].”); id. at 1282 (“Investment value to the ESOP
is not the same as fair market value, and it is the latter which is required by ERISA § 3(18).”).

                                                  14
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 19 of 27



       Like the tax-shield, how a particular buyer finances a transaction – using cash,

debt/warrants, or a combination thereof – is an attribute specific to that buyer that should not

factor into the hypothetical willing buyer/willing seller analysis. A lawsuit that the Department

filed (and withdrew) in 1990 and subsequent case law clearly establishes this point.

       In 1990, the Department filed the lawsuit styled Dole v. Farnum, alleging that fair market

value in connection with an ESOP transaction should be determined by evaluating the

company’s projected future cash flows as impacted by its repayment of the acquisition debt.

Dole v. Farnum, No. 90-0371 (D.R.I. filed July 30, 1990); see News Release: Labor Department

Sues Fiduciaries and Rhode Island Company Directors for Improper Use of Plan Assets, Pension

and Welfare Benefits Administration, Office of Information, U.S. Department of Labor, USDL

90-434 (D.O.L.), 1990 WL 307811 (Aug. 17, 1990) (“The complaint alleges that the fiduciaries

violated ERISA when they allowed the plan to purchase stock at a price which exceeded fair

market value and because the plan fiduciaries failed to take into account the cash drain on [the

company] caused by the ESOP financing.”) (emphasis added).

       The Department withdrew the Farnum lawsuit shortly after it was filed. Congressional

leadership at the time correctly pointed out the Department’s misstep:

       The basic flaw in the DOL’s position, which might have called into question the
       legality of nearly all leveraged ESOP’s, is that the complaint confuses valuation
       with financing. The price, or market value, is what a willing buyer will pay to a
       willing seller, and it does not matter whether the buyer uses cash on hand, or
       debt. . . . Since the leveraged ESOP is the most logical way for employees, generally
       without adequate funds to pay for stock out of their pockets, and without the credit
       to borrow money, it is unreasonable to maintain that leveraged ESOP’s are legal
       only if some seller is willing to sell to employees at less than fair market value.

Sen. Byrd, 136 Cong. Rec. S17793-01 (1990) (emphasis added).

       Post-Farnum, the courts similarly have concluded that a particular buyer’s acquisition

debt is not to be considered when determining fair market value under the hypothetical willing


                                                 15
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 20 of 27



buyer/willing seller standard. For example, the plaintiff in Scott v. Evins, 802 F. Supp. 411 (N.D.

Ala. 1992), aff’d, 998 F.2d 1022 (11th Cir. 1993), alleged that the appraiser erroneously applied

the hypothetical willing buyer/willing seller standard when it failed to deduct the value of the

acquisition debt from the company’s future cash flows. Id. at 412-13, 415-16. The court upheld

the appraiser’s analysis and ruled that acquisition debt should not be considered under the

hypothetical willing buyer/willing seller standard:

       The [Department’s] proposed regulations do not state that the valuation must take
       into account any additional debt placed on the issuer as a result of the transaction.
       The common stock of [the company] exists independently of the debt used to
       leverage the purchase, whether or not guaranteed by the corporation (as was done
       here). When the stock was appraised, no such debt existed and was therefore
       properly not taken into account.

Id. at 415-16 (emphasis added); see also id. at 412, fn.6 (“[P]laintiffs contend omission of the

contemplated leverage transaction was error . . . . The court does not agree with this

contention.”); accord Estate of Blount v. C.I.R., 87 T.C.M. (CCH) 1303 (2004) (applying

hypothetical standard and holding that “[t]o treat the corporation’s actual obligation to redeem

the very shares that are being valued as a liability that reduces the value of the corporate entity

thus distorts the nature of the ownership interest represented by those shares”).

       Consistent with the holding in Evins, this Court, in Reich v. Valley National Bank of

Arizona, concluded that the fair market value of stock for an ESOP transaction is determined

independent of how the ESOP intends to finance the transaction. This Court held that the fair

market value standard requires that the trustee evaluate a company’s value “from the point of

view of a willing cash or cash-equivalent investor.” 837 F. Supp. at 1282; see also Pratt,

Business Valuation Discounts and Premiums, p. 10 (2nd ed. 2009) (fair market value “is

assumed to be a cash value”) at Prame Decl. Ex. 52.




                                                 16
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 21 of 27



        The Department’s allegations in this case that warrants issued to the Subordinated

Lenders must be considered in determining fair market value of HCMC stock are directly

contrary to the controlling hypothetical willing buyer/willing seller standard and the case law

discussed above. Like the Department’s claim in Farnum, the Department’s warrants theory

incorrectly and inappropriately “confuses valuation with financing.” Sen. Byrd, 136 Cong. Rec.

S17793-01. As a component of the Transaction’s financing, the warrants and other financing

terms are attributes of a particular buyer that are properly excluded from the analysis when

determining fair market value under the hypothetical willing buyer/willing seller standard.

Contrary to the Department’s claims, the hypothetical willing buyer/willing seller standard is

based on the viewpoint of a cash investor, as this Court concluded in Valley National Bank. The

terms of the acquisition debt, including the warrants, are therefore not to be considered in

determining fair market value. See also Scott, 802 F. Supp. at 416 (“The common stock of [the

company] exists independently of the debt used to leverage the purchase” and, the debt “was

therefore properly not taken into account” in determining fair market value).

       Accordingly, the Department cannot maintain claims based on a theory that the warrants

should have reduced the fair market value of HCMC’s stock.

B.     The Department’s Theory Is Contrary To Its Own Guidance And Congressional
       Intent.

       Concurrent with the withdrawal of the Farnum lawsuit in 1990, the Department

unequivocally advised that (i) “[t]he department will not consider obligations and liabilities

arising in connection with the ESOP's acquisition debt,” and (ii) the Department “will not

consider the obligations assumed by the company in connection with the ESOP in determining

whether the plan paid more than adequate consideration for employer securities.” Pensions &




                                                17
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 22 of 27



Investments, “Withdrawal of suit hurts Labor Department,” p. 31 (Oct. 29, 1990) at Prame Decl.

Ex. 53; BNA Pension Reporter, Vol. 17, No. 49, p. 2008 (Dec. 3, 1990) at Prame Decl. Ex. 54.

       The warrants are “obligations and liabilities arising in connection with the ESOP's

acquisition debt” that, in 1990, the Department expressly advised would not be considered in

determining whether the ESOP paid more than fair market value/adequate consideration. The

position that the Department advances in this lawsuit is directly contrary to its 1990 guidance,

which the Department has never retracted or altered through regulation, sub-regulatory guidance,

or informal guidance in the last three decades.

       Moreover, the Department’s position runs contrary to Congress’s stated intent, as quoted

by the Supreme Court in Dudenhoeffer, that the Department (and the courts) refrain from making

“regulations and rulings . . . which otherwise block the establishment and success of [ESOPs].”

Dudenhoeffer, 573 U.S. at 416 (quoting Tax Reform Act of 1976, Pub. L. No. 94-455, § 803(h)).

As discussed above and as is common in leveraged buyouts generally (not just those undertaken

by ESOPs), warrants are a component of mezzanine financing used by those lenders that are

deeply subordinate in the capital structure, but are the lenders that provide the borrowing

capacity essential to bridge the gap in the leveraged buyout transaction between the amount that

senior lenders are willing to lend and the purchase price. See supra Part II.B. Concluding that,

for ESOP transactions, warrants negatively impact the fair market value of the stock being

acquired will mean that deeply subordinated lenders who require warrants to achieve a market

rate of return will effectively be precluded from participating in the financing of ESOP

transactions. As such, the Department’s position, if adopted by the Court, would hinder the

formation of new ESOPs contrary to Congressional intent by preventing companies and ESOPs




                                                  18
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 23 of 27



from accessing sources of capital that are commonly needed to undertake and complete

leveraged buyout transactions.

        The Court, therefore, should grant summary judgment to Wilmington Trust on the

Department’s claims related to warrants because the Department’s theory is directly contrary to

the position it adopted in 1990 and the statement of Congressional intent quoted above and in the

Supreme Court’s opinion in Dudenhoeffer.

C.     The Department’s Experts Admitted That Below Market Interest Rates And
       Warrants Can Offset Each Other.

       Even if the Court finds that warrants issued to obtain transaction financing should be

considered in analyzing fair market value under the controlling legal standard, Wilmington Trust

is still entitled to summary judgment. The Department’s expert in support of its theory with

respect to warrants, Dana Messina,9 acknowledged that debt with a below market interest rate

would “create equity value” that can offset any purported “decrease in equity value” associated

with the issuance of warrants:

       Q: Okay. And why don't you take into account the -- the interest -- . . . rate in the
       ESOP context?

       A: If the interest rate is at market, it should not affect the equity value of the
       company.


9
  Mr. Messina lacks the basic professional credentials held by professionals in the valuation
industry. He is not credentialed by the American Society of Appraisers, the largest professional
organization that teaches, tests, and credentials highly qualified appraisers of businesses, real
estate, and other property. Nor did Mr. Messina undertake the studies and tests necessary to be
certified by the CFA Institute as a Chartered Financial Analyst. See Messina Dep. 30:5-13 at
Prame Decl. Ex. 44.
Mr. Messina’s work for the Department also has been results driven. Mr. Messina testified that
he has reviewed hundreds of ESOP valuations for the Department since the mid-2000s and that
more than 80% of time he reaches the conclusion that the valuation – many of which were
prepared by the largest, most reputable experts in the field – is flawed. See Messina Dep.
363:16-369:20 at Prame Decl. Ex. 44.

                                                19
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 24 of 27



       Q: And if the interest rate is below market?

       A: . . . [T]o the extent that you're able to borrow money at an advantageous rate,
       that creates equity value.

       ...

       Q: Is there any situation when . . . it would be appropriate not to value the warrants
       at the time of the transaction and deduct that value from enterprise value?

       A: . . . You could come up with a hypothetical scenario where there are other
       attributes, for instance, below-market debt or favorable terms in an agreement, that
       might offset the reduction that’s created by warrants. . . .

Messina Dep. 109:16-116:23 at Prame Decl. Ex. 44; see also Sundaram Dep. 164-66 (discussing

that a below market interest rate – “debt at 5 percent in a 10 percent world” – creates an “above-

market value of equity”) at Prame Decl. Ex. 43.

       Wilmington Trust, through Chartwell, confirmed at the time of the Transaction that the

interest rate on the Subordinated Debt was below market. The Subordinated Debt with respect to

which warrants were issued was more junior and subordinate to other lenders, but the interest

rate on their loans was lower than that of the more senior lenders. Chartwell confirmed that the

issuance of the warrants offset the below market interest rate so as to only provide a market rate

of return to the Subordinated Lenders:

       Q: Okay. The warrants were used to provide -- my understanding is the warrants
       were used to provide a certain return for certain subordinate lenders. Is that fair?

       A: Correct.

       Q: How was it determined what return was necessary for the subordinate lenders?

       A: . . . There's market data that would tell you what senior debt market returns are,
       what mezzanine market returns are, what junior debt market returns are, and what
       equity market returns are. And so through that analysis, you can get to here's what
       -- here's where the subordinated debt sits in the capital structure of HCMC. It's
       below the mezzanine financing. Mezzanine financing is getting 16 percent plus a 3
       percent origination fee. So that's how you do that analysis.

       ...


                                                20
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 25 of 27



       Q: Did Chartwell perform calculations based on the market data?

       A: We would have reviewed that data, yes. . . . To determine what is an appropriate
       rate for this instrument, we're going to look at what are the other forms of capital
       in the business, right, so that's one way to kind of look at it. And then we're going
       to look at is there market data that says what a similar instrument might require in
       terms of return. And through that analysis, we say is this reasonable for the returns
       in this case.

       Q: Where did the market data come from? Is that provided by anybody or on a
       database --

       ...

       A: Chartwell has a corporate finance team in Chicago that places debt, and
       especially junior and subordinated debt. That would have been a source of our
       information.

       Q: Okay. Did Chartwell consult with the capital finance team in Chicago in
       reaching any determination regarding the market rate of debt?

       A: We did.

Nelson Dep. 78:24-81:3 at Prame Decl. Ex. 7.

       Wilmington Trust’s corporate finance expert, Robert Grien, also analyzed whether,

factoring in the warrants, the rate of return on the Subordinated Debt was market. Based on his

“30 years of experience in finance, more than 25 of which relate to financing leveraged

transactions including leveraged buyouts,” Rebuttal Expert Report of Robert Grien (“Grien

Report”) ¶ 1 at Prame Decl. Ex. 45, see also id. ¶¶ 1-8, Appendix A, Grien concluded that the

rate of return on the Subordinated Debt was “consistent with market rates” for other leveraged

buyouts at the time of the Transaction, id. at ¶ 12, first bullet. Grien based his opinion not only

on his extensive personal experience in leveraged buyouts during this time period, but also on his

review of the rate of return on the Fifth Third Mezzanine Debt that was senior to the

Subordinated Debt but had a higher interest rate, his own market research, industry studies and

academic and industry publications. Id. at ¶¶ 12, 20-23.



                                                 21
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 26 of 27



       The Department’s expert, Mr. Messina, testified that, “[i]f the interest rate is at market, it

should not affect the equity value of the company.” Messina Dep. 109:20-22 at Prame Decl. Ex.

44. The Department and its experts did not analyze the below market interest rate on the debt

with respect to which the warrants were issued and, as such, cannot dispute Wilmington Trust’s

evidence that the value created by the below market interest rate on the Subordinated Debt offset

the purported reduction in value associated with the warrants, so as to result in the lender only

receiving a market rate of interest. Sundaram Dep. 172:13-20 (“Q: Have you done any analysis

or offering any opinion with respect to whether the particular warrants here were of the type that

you described in your example that you gave that would bring the returns on the notes up to a

market value of returns? . . . A: No.”) at Prame Decl. Ex. 43; Messina Dep. 150:21-25 (“Q: And

you did not conduct such analysis in this case as to what were the market rates for debt investors

correct? A: . . . I’m not giving an opinion as to what the market rate of debt is.”) at Prame Decl.

Ex. 44. Because the undisputed evidence establishes that the Subordinated Lenders received

only a market rate of return even if the warrants were exercised, the rate of return does not

“affect the equity value of the company.” Messina Dep. 109:20-22 at Prame Decl. Ex. 44.

Accordingly, the Court should conclude that HCMC’s equity value should not have been

reduced, as the Department claims, due to the issuance of the warrants.

                                     IV.     CONCLUSION

       Under the objective hypothetical willing buyer/willing seller standard, which the

Department and courts have long-endorsed, the manner in which a particular buyer finances an

acquisition has no bearing on the fair market value of the acquired stock. Wilmington Trust

respectfully requests that the Court grant partial summary judgment in its favor on the

Department’s First and Second Claims for Relief to the extent they are premised on allegations

relating to the warrants issued to the Subordinated Lenders in the Transaction.
                                                 22
     Case 1:17-cv-06325-VSB-KNF Document 87 Filed 06/21/19 Page 27 of 27




Dated: June 21, 2019                   Respectfully submitted,

                                       /s/ Michael J. Prame
                                       Michael J. Prame
                                       Mark C. Nielsen
                                       Andrew Salek-Raham
                                       Groom Law Group, Chartered
                                       1701 Pennsylvania Avenue, NW
                                       Washington, DC 20006
                                       Telephone: (202) 861-0620
                                       Facsimile: (202) 659-4503
                                       Email: mprame@groom.com
                                               mnielsen@groom.com
                                               asalek-raham@groom.com




                                     23
